Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the language an electric furnace is for a second instance or if it is the same electric furnace of the previous claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 5, 7, 8, 9, 10, 11, and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The aforementioned claims are dependents on claim 1 and claim 1 discloses an auxiliary burner for an electric furnace for manufacturing molten iron by melting iron scrap.  Therefore, the aforementioned claims 4, 5, 7, 8, 9, 10, 11, and 12 are redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1, 3, 4, 5, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 4,928,605 Suwa (hereinafter “Suwa”). 
Regarding claim 1, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
An auxiliary burner for an electric furnace for manufacturing molten iron by melting iron scrap (Technical Field column 1 lines 15 to 18),
which is attached to the electric furnace and uses a gas fuel and a solid fuel as fuel (column 2 lines 28 to 30),
comprising: a solid fuel injection tube defining a first flow path through which the solid fuel passes  and configured to inject the solid fuel from a tip of the first flow path (column 2 lines 62 to 66)
a gas fuel injection tube arranged around the solid fuel injection tube (auxiliary combustion gas-supplying conduit 232; fig. 1; column 2 lines 51 to 56), 
defining a second flow path through which the gas fuel passes between the gas fuel injection tube and an outer wall of the solid fuel injection tube (fig. 1; column 2 lines 44 to 51),
and configured to inject the gas fuel from a tip of the second flow path (fig. 1; column 2 lines 44 to 51); 
and a combustion-supporting gas injection tube arranged around the gas fuel injection tube (column 2 lines 51 to 66; fig. 1),
defining a third flow path through which a combustion-supporting gas passes between the combustion-supporting gas injection tube and an outer wall of the gas fuel injection tube (auxiliary combustion gas-supplying conduit 234; fig.1; column 2 lines 66 to 68, column 3 lines 1 to 9), 
and configured to inject the combustion-supporting gas from a tip of the third flow path (column 3 lines 2 to 9),
wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube (column 2 lines 63-68, column 3 lines 1 to 9).

Regarding claim 3, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
The auxiliary burner for an electric furnace according to claim 1 (as discussed above),
wherein the front end of the gas fuel injection tube is located inside the combustion-supporting gas injection tube to form, between the front end of the gas fuel injection tube and a front end of the combustion-supporting gas injection tube, a second space for flame holding surrounded by a front end portion of the combustion-supporting gas injection tube (column 12 lines 10-66; embodiment 5 see figure 9 below).

    PNG
    media_image1.png
    494
    648
    media_image1.png
    Greyscale
 
Regarding claim 4, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
An electric furnace comprising the auxiliary burner (column 1 lines 16-18)
for an electric furnace according to claim 1 (as discussed above) 
Regarding claim 5, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
A method of producing molten iron, (column 1 lines 45 to 61)
the method comprising: melting iron scrap in an electric furnace including the auxiliary burner for an electric furnace according to any one of claim 1, to obtain molten iron (column 1 lines 16 to 18),
Regarding claim 8, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
An electric furnace comprising the auxiliary burner (column 1 lines 16-18)
for an electric furnace according to claim 3 (as discussed above) 
Regarding claim 11, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
A method of producing molten iron, (column 1 lines 45 to 61)
the method comprising: melting iron scrap in an electric furnace including the auxiliary burner for an electric furnace according to claim 3, to obtain molten iron (column 1 lines 16 to 18),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 7, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,928,605 Suwa (hereinafter “Suwa”) in view of US6752620 Heier (hereinafter “Heier”)
Regarding claim 2, Suwa teaches the auxiliary burner for an electric furnace according to claim 1 as discussed above.  Suwa does not teach wherein 0.2≤L/D≤1.5, where L is a length of the first space in a burner axis direction, and D is a discharge port diameter of the solid fuel injection tube.  However, Heier teaches wherein 0.2≤L/D≤1.5, where L is a length of the first space in a burner axis direction, and D is a discharge port diameter of the solid fuel injection tube (column 5 lines 21 to 23 teach the use of any fuel common in the art; column 1 lines 54 to 62 teach U.S. Pat. No. 5,669,766 (Hufton) as common art and U.S. Pat. No. 5,669,766 (Hufton) teaches the use of coal, a solid fuel; column 6 lines 12 to 14; the ratio, La /Da is preferably approximately 0.5 to 2).  Though Heir does not teach a ratio between 0.2 and 0.5, the advantage stated in the specification of the instant application paragraph 29 discloses “Therefore, L/D is preferably 0.2 or more, and more preferably 0.6 or more. In terms of premixing, L/D is preferably higher…therefore, L/D is preferably 1.5 or less, and more preferably 1.0 or less” which encompasses the range in the Heir reference. Heier discloses the claimed invention except for the use of wherein 0.2≤L/D≤1.5, where L is a length of the first space in a burner axis direction, and D is a discharge port diameter of the solid fuel injection tube, as suggested and taught by Heier, for the purpose of providing an area for the fuels to advantageously mix to create a stable flame.
Regarding claim 6, Suwa teaches The auxiliary burner for an electric furnace according to claim 2 as discussed above and further discloses  wherein the front end of the gas fuel injection tube is located inside the combustion-supporting gas injection tube to form, between the front end of the gas fuel injection tube and a front end of the combustion-supporting gas injection tube, a second space for flame holding surrounded by a front end portion of the combustion-supporting gas injection tube (column 12 lines 10-66; Embodiment 5 see figure 9 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application reference, such that wherein the front end of the gas fuel injection tube is located inside the combustion-supporting gas injection tube to form, between the front end of the gas fuel injection tube and a front end of the combustion-supporting gas injection tube, a second space for flame holding surrounded by a front end portion of the combustion-supporting gas injection tube, as suggested and taught by Suwa reference, for the purpose of advantageously providing oxygen curtains enclosing the combustion chambers, whereby both the outer cylinder and the center pipe are protected and the heat loss is decreased to a minimal level (Suwa column 6 lines 38 to 52).

    PNG
    media_image1.png
    494
    648
    media_image1.png
    Greyscale


Regarding claim 7, Suwa and Heier teach for an electric furnace according to claim 2 as discussed above.  Suwa, further teaches an electric furnace comprising the auxiliary burner (column 1 lines 16-18).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa and Heier reference, such that an electric furnace comprising the auxiliary burner, as suggested and taught by Suwa, for the purpose of providing the advantage of a creating a means for melting steel scrap, aluminum, copper and the like (Suwa column 1 lines 16-18).

Regarding claim 9, Suwa and Heier teach for an electric furnace according to claim 6 as discussed above.  Suwa, further teaches an electric furnace comprising the auxiliary burner (column 1 lines 16-18).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa and Heier reference, such that an electric furnace comprising the auxiliary burner, as suggested and taught by Suwa, for the purpose of 

Regarding claim 10, Suwa and Heier teach an electric furnace according to claim 2 as discussed above.  Suwa further teaches a method of producing molten iron, (column 1 lines 45 to 61) the method comprising: melting iron scrap in an electric furnace including the auxiliary burner for, to obtain molten iron (column 1 lines 16 to 18).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that A method of producing molten iron, the method comprising: melting iron scrap in an electric furnace including the auxiliary burner for, to obtain molten iron, as suggested and taught by Suwa, for the purpose of providing a stable flame of high temperature and has an excellent fusing ability even if it is used at regions in the furnaces where the temperature of the atmosphere in the vicinity of burner is relatively low (Suwa column 3 lines 27 to 35).

Regarding claim 12, Suwa and Heier teach for an electric furnace according to claim 6 as discussed above.  Suwa further discloses a method of producing molten iron, (column 1 lines 45 to 61) the method comprising: melting iron scrap in an electric furnace including the auxiliary burner, to obtain molten iron (column 1 lines 16 to 18).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that A method of producing molten iron, the method comprising: melting iron scrap in an electric furnace including the auxiliary burner, to obtain molten iron as suggested and taught by Suwa, for the purpose of providing a stable flame of high temperature and has an excellent fusing ability even if it is used at regions in the furnaces where the temperature of the atmosphere in the vicinity of burner is relatively low (Suwa column 3 lines 27 to 35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,928,605 Suwa; US6752620 Heier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 4155



/ADAM MICHAEL ECKARDT/               Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761